NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           APR 14 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
SEBASTIAN LEIGH ECCLESTON,                       No. 13-56065

              Petitioner - Appellant,            D.C. No. 2:12-cv-03999-JSL-CW

 v.
                                                 MEMORANDUM*
UNITED STATES OF AMERICA,

              Respondent - Appellee.



                     Appeal from the United States District Court
                        for the Central District of California
                  J. Spencer Letts, Senior District Judge, Presiding

                       Argued and Submitted April 7, 2016
                              Pasadena, California

Before: TASHIMA, SILVERMAN, and GRABER, Circuit Judges.

      Sebastian Eccleston appeals the district court’s denial of his 28 U.S.C. §

2241 habeas petition, which challenged the Bureau of Prisons’s discretionary

denial of a nunc pro tunc designation pursuant to 18 U.S.C. § 3621(b). We have


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
jurisdiction pursuant to 28 U.S.C. § 1291 and review the district court’s denial of

the habeas petition de novo. Reynolds v. Thomas, 603 F.3d 1144, 1148 (9th Cir.

2010), abrogated on other grounds by Setser v. United States, 132 S. Ct. 1463,

1473 (2012). We affirm.

      Eccleston argues that the Bureau of Prisons was bound by the state

judgment, which provides that the state and federal sentences run concurrently.

However, the original state judgment was superseded by a new judgment, which

essentially gave Eccleston credit for his federal sentence. The stipulated order,

bearing the written approval and signatures of petitioner and his lawyer,

specifically states, “[b]ecause of the chronology of how the pleas and sentences

were entered, and the operation of federal law, it has become clear that it is not

possible for the sentences to be served concurrently.” The district court correctly

held that the new state judgment does not order that the new state sentence run

concurrently with the federal sentence. In any event, the state court has no control

over the federal sentence. United States v. Yepez, 704 F.3d 1087, 1091 (9th Cir.

2012) (en banc) (per curiam); Taylor v. Sawyer, 284 F.3d 1143, 1151-52 (9th Cir.

2002), abrogated on other grounds by Setser, 132 S. Ct. at 1473.




                                           2
      We decline to consider the remaining arguments, which were raised for the

first time on appeal. Padgett v. Wright, 587 F.3d 983, 985 n.2. (9th Cir. 2009) (per

curiam).

      AFFIRMED.




                                          3